DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2020 has been entered.
 Acknowledgements
The 112a rejection has been withdrawn in light of the claim amendments filed on 9/1/2020.  The 112b rejection has been withdrawn in light of the applicant’s remarks filed on 9/1/2020. On page 6 of the Remarks, the applicant argues that “an ordinarily skilled artisan would understand that an applicator can have a first stem region that is, relative to a second stem, longer (ratio>1), commensurate in length (ratio= 1), or shorter (ration<1)”.  This argument is persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snedden et al. (US 2009/0269121; hereafter Snedden).

In regard to claim 2, Snedden discloses wherein the distal end comprises a frangible seal (35).
In regard to claim 3, Snedden discloses wherein theta is from 20 to 30 degrees (see par. [0057]).
In regard to claim 4, Snedden discloses wherein theta is about 25 degrees (see par. [0057]).

In regard to claims 18-21, the same logic follows as applied to claims 1 and 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2004/0086582; hereafter Mitchell) in view of Snedden.
In regard to claim 1, Mitchell discloses an applicator (20) adapted to deliver a liquid composition to an animal per os (see par. [0057]), comprising: a resilient 
Mitchell fails to expressly disclose wherein theta is an angle which is from 15 to 35 degrees as is recited in amended claim 1.
Snedden discloses an analogous applicator in which the stem regions are angled at an angle of between 15 to 35 degrees, specifically 20+ degrees (see par. [0057] and explanation in the Snedden 102 rejection). Snedden discloses that the disclosed stem angles “allow positioning of an applicator component at angle to the reservoir chamber, which may facilitate application of the treatment composition to various application locations, and may improve visibility of the application site during application.” (see par. [0057]).

In regard to claim 2, Mitchell discloses wherein the distal end comprises a frangible seal (28; see par. [0057]).
In regard to claim 3, Snedden discloses wherein theta is from 20 to 30 degrees (see par. [0057]). The motivation to combine with Mitchell is identical to the motivation provided in the rejection of claim 1.
In regard to claim 4, Snedden discloses wherein theta is about 25 degrees (see par. [0057]). The motivation to combine with Mitchell is identical to the motivation provided in the rejection of claim 1.
In regard to claim 5, Mitchell discloses wherein the range of the length ratio of the first stem region and the second stem region is between 5:1 to 1:5 (see explanation in rejection of claim 1; the recited range still seems to include the ranges disclosed by Mitchell).
In regard to claims 18-21, the same logic follows as applied to claims 1 and 5.
Claims 15 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Snedden and further in view of Hein (US 3,325,059).
Mitchell and Snedden, in combination, teach the applicator of claims 1,3, and 20 but fail to disclose a vial of lyophilized immunogen as is recited in claims 15, 22 and 23.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the vial of Hein in order to provide a system for delivering reconstituted vaccines.
In regard to claims 24-26, note that the applicator of Mitchell is loaded with liquid and in the system of Hein, the applicator (28) is loaded with liquid (26) and the vial (10) is loaded with immunogen (12). Therefore, it is clear that the proposed combination would include the features recited in these claims.
Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, Snedden, Hein, and Ballou et al. (US 20090136543; hereafter Ballou).
The combination teaches all of the limitations recited in claims 23-26 but fails to specifically teach the recited immunogens and the 3ml vial as is recited in claims 27-31. These limitations are considered to be well known in the art.
Ballou teaches to fill a 3-ml glass vial with influenza vaccine to be later reconstituted for delivery (see par. [0615]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the specific vial size and immunogen of Ballou as these features are well known in the art and well within the skill of the ordinary artisan.
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/1/2020 have been fully considered but they are not persuasive. 
102 Rejection over Snedden
In response to the applicant’s argument that Snedden fails to disclose or suggest “the stem comprises a distal end adaptable to allow liquid to exit and enter the applicator”, the examiner respectfully disagrees.  The applicant argues that the identified features (34 and/or 50) of Snedden are configured for delivering a composition as opposed to the recited “exit and enter” of claim 1.  This argument is not persuasive.  The examiner first notes that the limitation in question is a largely a functional limitation.  The structure required to perform the function, according to the examiner’s interpretation, is a distal end with an opening and lumen or a distal end that is openable in some manner in combination with a lumen.  Clearly, outlet port (34) and applicator shaft (50) include a lumen and open ends because the elements are disclosed for delivering a substance.  Although Snedden does not disclose using port (34) and (50) for allowing a substance to enter, there is no structure that would prevent such an action from taking place.
103 Rejection over Mitchell and Snedden

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783